DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16, 20-26, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (English machine translation of CN 103413906 A) in view of Nichols (US Pat. No. 4,029,726).
Regarding Claims 16, 21, 23, 24, and 36:  Xiao et al. teaches a composition comprising 3.5 g of cellulose acetate and 0.7 g of NaA zeolite (16% zeolite relative to total of zeolite and cellulose) ([0032]).  Xiao et al. further teaches that aluminum oxide (Al2O3) or magnesium oxide (MgO) may alternatively be utilized in place of the zeolite ([0016], [0046]).  Xiao et al. teaches the zeolite or aluminum oxide mixed as particles ranging from 0.04 to 5.0 µm (distributed particles wherein all the particles are less than 10 µm) ([0016]).
Xiao et al. is silent as to the degree of substitution of the cellulose acetate.  However, Nichols et al. teaches cellulose esters such as cellulose acetate with a degree of substitution of greater than 2.90, overlapping and rendering obvious the claimed range of 1.5-3.0 (4:40-55; MPEP 2144.05).  Xiao et al. and Nichols are analogous art because they are concerned with the same field of endeavor, namely polymer compositions containing cellulose esters that can be used for separators in batteries.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to use the cellulose acetate of Nichols et al. in the composition of Xiao et al. with a reasonable expectation of success and would have been motivated to do so because Xiao et al. discloses that such cellulose esters are suitable for use as separators in batteries.
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the claimed average weight loss and the O2 consumption.  However, the combined references render obvious all of the claimed ingredients in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the 
Regarding Claims 20 and 34:  MgO has a solubility in water at 20°C of 6.2x10-4 g/100ml.
Regarding Claim 22:  The disclosure of Al2O2 in general reads on basic Al2O2 as there are only three types of Al2O2 (basic, acidic, and neutral).  Therefore, one of ordinary skill in the art can immediately envisage all the species of the genus Al2O2.
Regarding Claims 25 and 26:  Xiao et al. teaches that the composition may comprise an additive such as methanol or ethanol (alcohol; inhibitor of autocondensation reactions) ([0015]).
Xiao et al. does not teach a specific embodiment comprising each of cellulose acetate, MgO or Al2O3, and methanol or ethanol.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to employ methanol or ethanol together with the cellulose acetate and MgO or Al2O3 with a reasonable expectation of success as Xiao et al. discloses that methanol or ethanol are suitable additives for the composition. 
Regarding Claim 35:  Xiao et al. teaches that the mass ratio of polymer (cellulose acetate) to inorganic particles (MgO, Al2O3) is 20:1 to 1:3 ([0018]).  Therefore, when dried as disclosed by the reference, the inorganic particles may be present in amounts from 5-75 wt%. 
Xiao et al. does not teach with sufficient specificity the claimed range of equal to or less than 10 wt%.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 37:  Xiao et al. teaches the composition is dried ([0032]).

Allowable Subject Matter
Claims 27, 28, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        July 1, 2021